                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                   Case No. 19-24803-Civ-WILLIAMS/TORRES


ELLA CLINTON, et al.,

            Plaintiffs,

v.

SECURITY BENEFIT LIFE INSURANCE
COMPANY, a Kansas corporation,

            Defendant.
______________________________________/

               ORDER ON DEFENDANT’S MOTION TO STAY

      This matter is before the Court on Security Benefit Life Insurance Company’s

(“Defendant” or “Security Benefit”) motion to stay. [D.E. 23]. Ella Clinton, William

Carrick, Howard Rosen, Terri Stauffer-Schmidt, Donald and Martha Cox, Wai Hee

Yuen, Michael Webber, and Jean Wright (collectively, “Plaintiffs”) responded to

Defendant’s motion on February 26, 2020 [D.E. 27] to which Defendant replied on

March 4, 2020. [D.E. 29]. Therefore, Defendant’s motion is now ripe for disposition.

After careful consideration of the motion, response, reply and relevant authority,

and for the reasons discussed below, Defendant’s motion is DENIED.




                                         1
            I.     FACTUAL AND PROCEDURAL BACKGROUND

      Approximately two years ago, Albert Ogles (“Mr. Ogles”) filed a class action

complaint in the United States District Court for the District of Kansas against

Security Benefit and other unnamed defendants. In Mr. Ogles’s second amended

complaint, he alleged a single count under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and a single count for unjust enrichment.          After

Security Benefit and the other defendants filed a motion to dismiss, the district

court granted that motion and dismissed the case with prejudice on July 12, 2019.

The court found, among other things, that Mr. Ogles’s RICO claim was preempted

under the McCarran-Ferguson Act and that Mr. Ogles failed to state a claim under

Fed. R. Civ. P. 12(b)(6).     The court also declined to exercise supplemental

jurisdiction over Mr. Ogles’s state claim law claim for unjust enrichment. On July

26, 2019, Mr. Ogles’s filed a notice of appeal, challenging the district court’s

determination that he failed to state a claim under Rule 12(b)(6).1 Security Benefit

and the other defendants then field their respective responses on January 21, 2020.

      Nearly four months after Mr. Ogles filed his notice of appeal, Plaintiff (a

different victim of the alleged fraud) filed her complaint in this case on November

20, 2019 against Security Benefit, alleging RICO violations under 18 U.S.C. § 1962

(c) and 18 U.S.C. § 1962(d), and one count of unjust enrichment. [D.E. 1]. Plaintiff

then filed her first amended complaint (“FAC”) on January 21, 2020 and included

eight named plaintiffs. The FAC maintained the two RICO counts from the initial


1      Mr. Ogles purportedly did not challenge the district court’s conclusion that
his federal RICO claim was preempted.
                                         2
pleading, eliminated the unjust enrichment claim, but added other state law claims

plus a request for class certification. Defendant has now moved to stay the entire

action here based on the “first-filed” Kansas case.

                  II.    APPLICABLE PRINCIPLES AND LAW

      “The first-filed rule provides that when parties have instituted competing or

parallel litigation in separate courts, the court initially seized of the controversy

should hear the case.” Collegiate Licensing Co. v. Am. Cas. Co. of Reading, Pa., 713

F.3d 71, 78 (11th Cir. 2013); see also Manuel v. Convergys Corp., 430 F.3d 1132,

1135 (11th Cir. 2005) (“Where two actions involving overlapping issues and parties

are pending in two federal courts, there is a strong presumption across the federal

circuits that favors the forum of the first-filed suit.”).      This rule “not only

determines which court may decide the merits of substantially similar cases, but

also generally establishes which court may decide whether the second filed suit

must be dismissed, stayed, or transferred and consolidated.” Id. The first-filed rule

was developed because “[c]ompeting lawsuits involving the same parties and the

same issues in separate jurisdictions waste judicial resources and can lead to

conflicting results.” In re Checking Account Overdraft Litig., 859 F. Supp. 2d 1313,

1324 (S.D. Fla. 2012).

      “Applying the first-to-file rule requires [the] evaluation of three factors: (1)

the chronology of the two actions; (2) the similarity of the parties; and (3) the

similarity of the issues.” Chapman v. Progressive Am. Ins. Co., 2017 WL 3124186,

at *1 (N.D. Fla. July 24, 2017) (internal quotation marks and citations omitted). If



                                          3
the court finds that the first-filed rule applies, the court must then determine

whether the party objecting to jurisdiction in the first-filed forum has met its

burden of demonstrating that “compelling circumstances” support an exception to

the rule. See Chapman, 2017 WL 3124186, at *1 (quoting Manuel, 430 F.3d at

1135); see also Belacon Pallet Servs, LLC v. Amerifreight, Inc., 2016 WL 8999936, at

*3–4 (N.D. Fla. Mar. 26, 2016).        “Compelling circumstances include bad faith

negotiations, an anticipatory suit, and forum shopping.” See Belacon Pallet Servs,

LLC, 2016 WL 8999936, at *4 (citation omitted). If the presumption holds, the

district court can either stay, dismiss, or transfer the second-filed case to the forum

in which the first-filed action is pending. See Futurewei Tech., Inc. v. Acacia

Research Corp., 737 F.3d 704, 709 (Fed. Cir. 2013).

      This rule is not meant to be rigid or inflexible but should be applied in a

manner that best serves the interests of justice. See Philibert v. Ethicon, Inc., 2005

WL 525330, at *1 (S.D. Fla. Jan. 14, 2005); Carl v. Republic Sec. Bank, 2002 WL

32167730, at *3 (S.D. Fla. Jan. 22, 2002). “Thus, while the forum where an action is

first filed typically is given priority over subsequently-filed actions, it is appropriate

to depart from the general rule when there is a showing that the balance of

convenience tips in favor of the second forum or that there are special circumstances

which justify giving priority to the second action.” Philibert, 2005 WL 525330, at *1

(citing Carl, 2002 WL 32167730, at *3).




                                            4
                                  III.   ANALYSIS

      Defendant argues that this case should be stayed for at least thirty days until

after the disposition of the appeal in the Ogles action because (1) the first-filed rule

applies even when a related action is on appeal, (2) both cases involve Security

Benefit as a named defendant with overlapping nationwide class members, (3) both

actions involve substantially similar issues, and (4) the interests of comity and

judicial efficiency weigh in favor of a stay.     Plaintiffs oppose a temporary stay

because Defendant has failed to establish any hardship or inequity in defending this

action, nor has Defendant met any of the factors that courts consider when granting

a limited stay. Plaintiffs also claim that a request for a stay is misplaced because it

would depend entirely on the proceedings in Tenth Circuit with no timetable for

how long it would take for a ruling in that case.        For these reasons, Plaintiff

concludes that Defendant’s motion should be denied and that this case should

proceed on the merits.

      We begin with the question of whether the first-filed rule applies when a

related action is on appeal in a federal court of appeals as opposed to a pending

action in a federal district court. Plaintiffs argue that the first-filed rule cannot

apply because there is no pending parallel action. Plaintiffs claim that the district

court in the Ogles action dismissed Mr. Ogles’s complaint with prejudice and that

the case is no longer pending even if the case is on appeal before the Tenth Circuit.

      We agree with Plaintiffs that the first-filed rule is generally applied “when

similar actions are pending in two federal district courts and where similar actions



                                           5
are pending in the same federal district court[.]”      Burger v. Am. Mar. Officers

Union, 1999 WL 46962, at *1 (5th Cir. 1999) (citing Dillard v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 961 F.2d 1148, 1161 n.28 (5th Cir. 1992)). But, “the same

policy concerns for avoiding duplicative litigation and comity [can also] exist when a

similar matter is pending in a federal district court and a federal court of appeals in

a different circuit.” Burger, 1999 WL 46962, at *1 (citing National Family Planning

& Reprod. Health Ass’n v. Sullivan, 1992 WL 345629, at *2-*3 (D.D.C. Oct. 5, 1992)

(declining to exercise jurisdiction when duplicative litigation was ongoing in federal

court of appeals); Dillard v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d

1148, 1161 n.28 (5th Cir. 1992) (noting that the first-to-file rule applies in contexts

where a stay or a dismissal of a case substantially similar to litigation in another

court would avoid duplicative litigation)). This is not to say that the first-filed rule

always applies when there are related actions on appeal because some courts have

refused to apply it given the uncertainty that a related case in an appellate court

will be vacated or reversed.

      A persuasive case to consider is Judge Jordan’s decision in South Fla.

Infectious Diseases & Tropical Med. Ctr., LLC v. Healix Infusion Therapy, Inc., 2008

WL 11333648, at *1 (S.D. Fla. Mar. 10, 2008).          There, the plaintiff sued the

defendant in state court and the defendant removed the case to federal court. The

defendant then filed a motion to stay pursuant to the first-filed rule because there

was a related action pending in Texas state court. The district court found the

defendant’s request for a stay to be unpersuasive because the state court had



                                           6
dismissed the prior action for a lack of personal jurisdiction. See id. (“Healix has

not cited, nor have I found, any case applying the first-filed rule in favor of a

dismissed action.”). The district court also determined that, although the defendant

had filed a motion for reconsideration in state court and a notice of appeal, it was

hesitant to stay the federal case “on the assumption that the dismissal will be

vacated or reversed.” Id. at *1. Instead, the district court held that the defendant

could renew its motion to stay if the state appellate court vacated or reversed the

lower court decision.

      The same reasoning applies to the facts of this case because, while the first-

filed rule could apply under these circumstances, there is a great deal of uncertainty

as to when the Tenth Circuit may render a decision on the district court’s order of

dismissal in the Ogles action. There is also uncertainty as to whether the district

court’s order will even be reversed and what effect, if any, it may have on the claims

presented in this case. This weighs against the imposition of a stay because there is

no timetable as to when there may be an appellate decision and it requires this

Court to speculate as to the likelihood of reversal. See, e.g., Brady v. Ally Fin., Inc.,

2017 WL 10651307, at *2 (M.D. Fla. Nov. 21, 2017) (“Defendant asks for an open-

ended stay, which may be prolonged further by a motion for the D.C. Circuit to

rehear ACA International, or an appeal to the United States Supreme Court.

Finally, it is not clear how the D.C. Circuit’s determination in ACA International

will impact Plaintiff’s claims in this case.”); see also Garmendiz v. Capio Partners,

LLC, 2017 WL 3208621, at *3 (M.D. Fla. July 26, 2017) (“[T]his Court finds it



                                           7
inappropriate to predict the outcome of the appeal in determining whether a stay is

appropriate.”).

      Defendant maintains, however, that the interests of comity and judicial

economy support a temporary stay. But, Defendant’s argument is not compelling

because, unlike most cases where there are two pending district court cases, there is

uncertainty as to how the Olges action (if it survives at all) will proceed if the Tenth

Circuit reverses the district court’s dismissal order. The Tenth Circuit could, for

example, limit the scope of the relief sought, including the parties and the issues

presented. And if that occurs, Defendant’s entire argument as to the similarities of

the issues and the proposed classes could deteriorate while this case could have

been litigated in the interim. We therefore agree with the decision in South Florida

Infection Diseases that – given the procedural posture of these two cases – the most

prudent course is for this case to proceed and to grant Defendant leave to renew its

motion to stay if the dismissal order in the Olges action is vacated or reversed.

Accordingly, Defendant’s motion to stay this case pending disposition of a decision

in the Tenth Circuit is DENIED.

                                IV.   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Defendant’s motion to stay is DENIED. [D.E. 23]




                                           8
     DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of

March, 2020.


                                     /s/ Edwin G. Torres
                                     EDWIN G. TORRES
                                     United States Magistrate Judge




                                 9
